IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT

                                        __________________

                                           No. 95-40599
                                         Conference Calendar
                                        __________________

LASHUN RICHARDSON,

                         Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                         Respondent-Appellee.

                                 ----------
                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:95-CV-24
                                 ----------
                                 June 26, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Lashun Richardson, Texas state prisoner #447118, appeals from the district court's

dismissal of his habeas petition as an abuse of the writ. Richardson argues that he was not aware

of his instant claims involving the validity of his arrest at the time he filed his previous habeas

petitions. We have reviewed the record and find no reversible error. Accordingly, the judgment

is AFFIRMED for essentially the reasons given by the district court.



   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent
except under the limited circumstances set forth in Local Rule 47.5.4.